Citation Nr: 1009633	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which granted service connection 
for PTSD and assigned a 30 percent rating, effective 
September 14, 2005.  A December 2007 rating decision 
increased the rating assigned for PTSD to 50 percent, 
effective September 14, 2005.  However, as that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for an increased rating remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested that he be afforded a hearing before 
the Board when he submitted his substantive appeal in 
February 2008.  The Veteran was informed in a May 2008 letter 
that he was scheduled for a hearing at the Board in July 
2008.  The Veteran submitted a statement in May 2008 and 
indicated that he would not be able to attend the hearing.  
Consequently, the Board will proceed with a decision.  
38 C.F.R. § 20.704(e).  

This claim is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran submitted additional evidence in the form of 
several statements and private medical records.  He did not 
submit a waiver of review by the agency of original 
jurisdiction and his representative declined to issue a 
waiver of review by the agency of original jurisdiction on 
his behalf.  38 C.F.R. § 20.1304(c) (2009).  The Board finds 
that the RO should review that evidence on remand and issue a 
supplemental statement of the case.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).  When 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  

In this case, the Veteran's September 2006 VA examination is 
somewhat stale and evidence submitted subsequent to that 
examination tends to indicate that his condition may have 
worsened.  Therefore, the Board finds that a more current VA 
examination is needed to assess the current state of the 
Veteran's disability.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his posttraumatic stress 
disorder  The examiner should review the 
claims file and should note that review 
in the examination report.  The examiner 
should provide a full multi-axial 
diagnosis pursuant to DSM-IV, including 
the assignment of a GAF score.  The 
examiner should also state whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran is 
unable to secure or follow a 
substantially gainful occupation due to 
his service-connected posttraumatic 
stress disorder.  If necessary, the 
examiner should reconcile all findings 
with those of the Veteran's private 
treating psychologist.

2.  Then, readjudicate the issue on 
appeal.  If any decision is adverse to 
the veteran, issue a supplemental 
statement of the case that considers the 
evidence received since the statement of 
the case, and allow the applicable time 
for response.  Then, return the case to 
the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


